UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1556


GERALD INNOCENT,

                Plaintiff - Appellant,

          v.

THE BANK OF NEW YORK MELLON; MCCABE, WEISBERG & CONWAY; ERIN
SHAFFER, Esq.; PRINCE GEORGE’S COUNTY SHERIFF’S DEPARTMENT;
MELVIN C. HIGH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:16-
cv-01132-PWG)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Innocent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald      Innocent      appeals        the     district        court’s     order

dismissing      his    civil    action   as     barred      by   res    judicata.       On

appeal,    we   confine      our    review      to    the   issues      raised    in   the

Appellant’s brief.           See 4th Cir. R. 34(b).               Because Innocent’s

informal brief does not challenge the basis for the district

court’s disposition, Innocent has forfeited appellate review of

the court’s order.             See Williams v. Giant Food Inc., 370 F.3d

423,   430   n.4      (4th   Cir.   2004).           Accordingly,       we   affirm    the

district     court’s     judgment.         We    dispense        with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                 AFFIRMED




                                           2